Citation Nr: 0024615	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a well-grounded claim has been presented for 
service connection for a low back disorder. 

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to July 1997.  

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in pertinent part, denying service 
connection for scoliosis with low back pain. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in May 1999, and also testified 
before the undersigned Board member at a hearing at the RO in 
June 2000.  Transcripts of these hearing are included in the 
claims folder.  


FINDING OF FACT

The veteran's claim for service connection for a low back 
disorder is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5107(a) 
(West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Upon service examination in December 1990, a slight to 
moderate right convex scoliosis of the thoracolumbar spine 
was noted, with the spine otherwise normal.  

In a December 1990 report of medical history, the veteran 
reported having no history of recurrent back pain.  

March 1991 X-rays of showed mild thoracolumbar scoliosis with 
a maximum scoliosis measured in the lumbar region of 23 
degrees.  The examiner noted, "No congenital defects are 
seen."

In service in October 1992 the veteran was medically 
disqualified for centrifuge testing based on 23-degree 
scoliosis as determined by the Cobb method.  
 
In a November 1992 report of medical history, the veteran 
reported having no history of recurrent back pain.  

Upon service examination in December 1992, an approximate 15 
degree right convex scoliotic curvature of the lower thoracic 
spine was noted, with no other findings upon X-ray.  The 
spine was otherwise normal.  

In a January 1997 physical therapy initial evaluation, the 
veteran reported having intermittent discomfort in the low 
back since May 1996, with weightlifting reported as the usual 
source of discomfort.  The veteran also reported that her 
chair at work had been changed shortly before the discomfort 
started.  She reported that discomfort was reduced with 
standing or lying down.  Upon examination, convex right 
scoliosis was noted in the lower thoracic spine.  Active 
range of motion of the low back and the hips was within 
normal limits.  The examiner noted a palpable and audible 
popping at the terminal range abduction of the right hip.  
Lower extremity symptoms were not otherwise present.  The 
examiner assessed chronic low back pain which may be 
secondary to right hip dysfunction.  In physical therapy 
treatments from April to June, 1997, for back pain, the 
veteran reported significant improvement in her back pain 
with use of a TENS unit.  

At an October 1997 VA examination, the veteran reported that 
she had no history of back injury, but she had three to four 
days of low back pain every two to three weeks, for which she 
took Motrin.  She added that a TENS unit had helped a lot.  
She also reported working out regularly.  She reported 
continuing to have recurrences of back pain, which were made 
worse by driving long distances.  She reported that she could 
not forward flex without pain during pain intervals.  Upon 
examination, posture, gait, and carriage were normal.  There 
was a three-inch scar on the right lateral hip, but there 
were no surgical scars.  Forward flexion of the lumbar spine 
was to 120 degrees without hip/knee flexion, extension was to 
20 degrees, and right and left lateral flexion was to 45 
degrees.  Axial rotation was to 70 degrees.  Deep knee bend, 
heel-toe walking, and hopping on one foot were all normal.  
Straight leg raising was negative at 90 degrees.  The 
examiner diagnosed low back strain, rule out congenital or 
acquired defect, by X-ray.  Upon X-ray examination of the 
lumbosacral spine there was no evidence of disc space 
narrowing, spondylolisthesis, or osteophytosis.  

At a May 1999 hearing before a hearing officer at the RO, the 
veteran acknowledged that at a service enlistment examination 
a 23-percent curvature scoliosis of the thoracolumbar spine 
was found.  However, she testified that prior to service she 
never had back pain.  She also testified that she acquired 
the three-inch scar which was noted in the service medical 
records when she slid on the street in early childhood, 
suffering a scratch at that time.  She testified that she 
gradually began having minor back problems in service in 
approximately the summer of 1993, for which she took Motrin 
and other over-the-counter medication to treat the pain.  She 
explained that she was busy with her workload and did not 
take time to seek professional treatment.  She testified that 
upon taking a transition assistance class in service, she 
learned that she would need to document her back problem, and 
so she sought medical care.  She explained, that in service 
prior to that class she had taken the military view of just 
toughing it out, which to her meant self-medicating and not 
seeking professional medical assistance.  She testified that 
at the time she began seeking treatment in service for her 
back pain she was suffering from recurrence of pain every two 
to three weeks, with recurrences lasting three to four days.  
She added that the pain had been that frequent since 
approximately 1995, when she had been stationed at Shaw Air 
Force Base, where the chair she had in her office, which she 
sat on all day for her work as a counselor, exacerbated her 
back condition.  She testified that in service she received 
treatment for her back with a TENS unit and performed 
physical therapy.  She added that this treatment resulted in 
relief of her back pain.  She testified, in effect, that 
thereafter in service she focused on transitioning to 
civilian work, and her focus on her back pain lessened, so 
that significant further treatment for her back pain was not 
reflected in later service medical records.  She testified 
that upon discharge service she had a diagnosis of chronic 
low back pain.  She added that since separation from service 
she had been told that her low back pain was a lifelong 
condition.  Since separation, she had been prescribed 
Ibuprofen, 800 milligrams, for treatment of the low back 
pain.  She acknowledged that she was in a motor vehicle 
accident after service.  She testified that she received a 
medical examination related to that accident in October 1997 
as a precautionary measure, with no problems found upon 
examination.  Regarding a February 1997 physical therapist 
statement speculating that the veteran's low back pain might 
be the result of right hip dysfunction, the veteran testified 
that she had never had a problem with her right hip.  She 
explained that the physical therapist's speculation may have 
been related to an audible popping in the right hip that was 
also noted upon examination in March 1997.  She testified 
that she received VA medical treatment post service, but the 
first private treatment post service was at the I & O Medical 
Center in August 1998.

The claims folder contains a November 1998 letter from M. E. 
Kingsbury, M.D., of the I & O Medical Center, informing that 
she had evaluated the veteran in August 1998.  Lumbar X-rays 
showed lumbar scoliosis and axial rotation of the lumbar 
spine.  The physician diagnosed chronic low back pain, and 
assessed that the veteran would have the condition her entire 
life, with intermittent exacerbations of pain.  

At a hearing before the undersigned member of the Board in 
June 2000, the veteran reiterated facts to which she 
testified at her RO hearing in May 1999.  She noted that 
physicians in service had not related her diagnosed chronic 
low back pain to her scoliosis.  At the hearing, the 
veteran's representative emphasized that the scoliosis noted 
upon service enlistment examination was identified as non-
congenital scoliosis.  

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

In this case, the veteran has been diagnosed with lumbosacral 
strain upon VA examination in October 1997.  A lumbosacral 
strain, which was not diagnosed prior to October 1997, 
represents an acquired low back disorder.  The thoracolumbar 
scoliosis diagnosed on service department examination and X-
ray prior to service, is likewise an acquired disorder.  The 
Board bases this determination on the March 1991 X-ray which 
notes the disorder, as well as the fact that there are no 
congenital defects.  There were symptomatic manifestations of 
the pre-service scoliosis in service.  It is unclear from the 
medical record whether the current low back pathology 
represents aggravation of thoracolumbar scoliosis, or 
incurrence in service of a low back disorder distinct from 
the pre-service thoracolumbar scoliosis.  However, the 
evidence of record does fulfill the Caluza requirements for a 
well-grounded claim for a low back disorder on the basis of 
incurrence or aggravation in service.  Hence a well-grounded 
claim has been presented.  


ORDER

A well-grounded claim for service connection for a low back 
disorder has been presented, and to that extent the appeal is 
granted.  


REMAND

The Board notes that there is no service separation 
examination of record.  Accordingly, the veteran's service 
medical records may be incomplete.   Additionally, a further 
VA examination and medical opinion is needed to address this 
well-grounded claim on the merits. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her low back 
disorder since November 1998, and that 
she furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source she identifies.  Copies of 
the medical records from all sources she 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The RO should request that the NPRC 
provide the veteran's service discharge 
examination for association with the 
claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology the any identified 
low back disorder(s).  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner should specifically answer 
the following questions:

A)  Is it at least as likely as not 
that the pre-service thoracolumbar 
scoliosis increased in severity 
during service?

B)  Is it at least as likely as not 
that the lumbosacral strain 
diagnosed on VA examination in 
October 1997, approximately three 
months after service, developed 
during service?

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

5.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disorder.  If 
the determination remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

 



